Case 2:07-cv-03239-TJH-RNB Document 534 Filed 12/02/19 Page 1 of 7 Page ID #:10147


     1   AHILAN T. ARULANANTHAM (SBN 237841)
         aarulanantham@aclusocal.org
     2   MICHAEL KAUFMAN (SBN 254575)
         mkaufman@aclusocal.org
     3   ZOE MCKINNEY (SBN 312877)
         zmckinney@aclusocal.org
     4   ACLU FOUNDATION OF SOUTHERN CALIFORNIA
         1313 West 8th Street
     5   Los Angeles, CA 90017
         Telephone: (213) 977-5211
     6   Facsimile: (213) 977-5297
     7   Attorneys for Petitioner
         (Additional counsel listed on following page)
     8
                              UNITED STATES DISTRICT COURT
     9
                             CENTRAL DISTRICT OF CALIFORNIA
    10
                                        WESTERN DIVISION
    11
    12   ALEJANDRO RODRIGUEZ,                   )        Case No. CV 07-3239-TJH (RNBx)
         ABDIRIZAK ADEN FARAH, YUSSUF           )
    13   ABDIKADIR, ABEL PEREZ RUELAS,          )        REPLY IN SUPPORT OF
         JOSE FARIAS CORNEJO, ANGEL             )        MOTION FOR CLARIFICATION
    14   ARMANDO AYALA, ALEX CACHO              )        OR RECONSIDERATION
         CASTILLO for themselves and on behalf  )
    15   of a class of similarly-situated individuals,
                                                )
                                                )        The Honorable Terry J. Hatter, Jr.
    16              Petitioners,                )
                                                )        Hearing Date: December 23, 2019
    17            v.                            )        Hearing Time: Under Submission
                                                )
    18   WILLIAM BARR, United States Attorney )
         General; KEVIN MCALEENAN, Acting )
    19   Secretary, Homeland Security; JAMES    )
         MCHENRY, Director, Executive Office )
    20   for Immigration Review; DAVID MARIN, )
         Field Office Director, Los Angeles     )
    21   District, Immigration and Customs      )
         Enforcement; DON BARNES Sheriff of )
    22   Orange County; OFFICER NGUYEN,         )
         Officer-in-Charge, Theo Lacy Facility; )
    23   LUKE SOUTH, Commander, Theo Lacy )
         Facility; LISA VON NORDHEIM,           )
    24   Captain, James A. Musick Facility;     )
         TERRY NELSEN, Assistant Field Office )
    25   Director, Adelanto Detention Facility, )
                                                )
    26                 Respondents.             )
    27
    28
Case 2:07-cv-03239-TJH-RNB Document 534 Filed 12/02/19 Page 2 of 7 Page ID #:10148


     1   Additional counsel:
     2   JUDY RABINOVITZ
         jrabinovitz@aclu.org
     3   MICHAEL TAN (SBN 284869)
         mtan@aclu.org
     4   AMERICAN CIVIL LIBERTIES FOUNDATION
         IMMIGRANTS’ RIGHTS PROJECT
     5   125 Broad Street, 18th Floor
         New York, NY 10004
     6   Telephone: (212) 549-2618
         Facsimile: (212) 549-2654
     7
         JAYASHRI SRIKANTIAH (SBN 189566)
     8   jsrikantiah@law.staford.edu
         STANFORD LAW SCHOOL
     9   IMMIGRANTS’ RIGHTS CLINIC
         Crown Quadrangle
    10   559 Nathan Abbott Way
         Stanford, CA 94305-8610
    11   Telephone: (650) 724-2442
         Facsimile: (650) 723-4426
    12
         SEAN COMMONS (SBN 217603)
    13   scommons@sidley.com
         SIDLEY AUSTIN LLP
    14   555 West Fifth Street, Suite 4000
         Los Angeles, California 90013-1010
    15   Telephone: (213) 896-6000
         Facsimile: (213) 896-6600
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:07-cv-03239-TJH-RNB Document 534 Filed 12/02/19 Page 3 of 7 Page ID #:10149

                            REPLY IN SUPPORT OF MOTION FOR
     1                     CLARIFICATION OR RECONSIDERATION
     2          Respondents’ opposition to Petitioners’ straightforward motion for
     3   clarification or reconsideration asks this Court to disregard the Ninth Circuit’s
     4   express directions. If Respondents believed there was no “legal justification” for
     5   the Ninth Circuit’s order, Dkt. 531 at 2, they should have sought reconsideration or
     6   rehearing en banc. But they cannot ask this Court to reverse an error they believe
     7   the Ninth Circuit committed.
     8          This Court’s apparent decision to vacate the permanent injunction at this
     9   stage—i.e., before taking briefing on the constitutional basis for the injunction—
    10   warrants reconsideration because it contravenes the clear instructions in the Ninth
    11   Circuit’s remand order. Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007)
    12   (holding that reconsideration should be granted where a decision is in “clear error
    13   or the initial decision was manifestly unjust”). If this Court intends to dismantle the
    14   critical constitutional protections it put in place seven years ago, it should do so
    15   only after detailed consideration following briefing and argument, as the Ninth
    16   Circuit ordered. See, e.g., Vizcaino v. U.S. Dist. Court for Western Dist. of
    17   Washington, 173 F.3d 713, 719 (9th Cir. 1999) (reaffirming that district courts
    18   “cannot vary” an appellate court’s instructions and must implement those
    19   instructions both in letter and spirit). That approach is most appropriate given the
    20   gravity of the liberty interests at stake.
    21          Respondents argued at length in their Ninth Circuit briefing that the
    22   Supreme Court’s decision required immediate vacatur of the injunction, but the
    23   Ninth Circuit rejected those arguments and, “like the Supreme Court,” left the
    24   injunction in place “pending the consideration of these vital constitutional issues,”
    25   which it directed this Court to do in the first instance. Rodriguez v. Marin
    26   (Rodriguez V), 909 F.3d 252, 256 (9th Cir. 2018) (emphasis added). See Dkt. 528-1
    27   (citing Respondents’ Ninth Circuit briefing seeking immediate vacatur of the
    28   injunction on the ground that Supreme Court authority “implicitly” forecloses the

                                                      1
Case 2:07-cv-03239-TJH-RNB Document 534 Filed 12/02/19 Page 4 of 7 Page ID #:10150


     1   relief it provides).
     2          Despite the Ninth Circuit’s clear instructions, Respondents contend the
     3   Ninth Circuit expected this Court to vacate the injunction upon remand as a matter
     4   of “housekeeping.” Dkt. 531 at 2. But the plain language of the order—preserving
     5   the injunction “pending” full consideration of the constitutional questions—refutes
     6   that reading. In the very next sentence, the Ninth Circuit explained its rationale for
     7   keeping the injunction in place: “[w]e have grave doubts that any statute that
     8   allows for arbitrary prolonged detention without any process is constitutional or
     9   that those who founded our democracy precisely to protect against the
    10   government’s arbitrary deprivation of liberty would have thought so.” Rodriguez
    11   V, 909 F.3d at 256.
    12          Moreover, when the Ninth Circuit intends to direct a lower court to vacate
    13   an injunction on remand, it says so. See, e.g., Johnson v. Poway Unified Sch. Dist.,
    14   658 F.3d 954, 975 (9th Cir. 2011) (“remand[ing] with instructions that the district
    15   court vacate its grant of injunctive and declaratory relief”); Rocky Mountain
    16   Farmers Union v. Corey, 730 F.3d 1070, 1107 (9th Cir. 2013) (“remand[ing] to the
    17   district court with instructions to vacate the preliminary injunction”); Ali v.
    18   Gonzales, 421 F.3d 795, 797 (9th Cir. 2005), as amended on reh'g (Oct. 20, 2005)
    19   (“remand[ing] this case to the district court with instructions to vacate the
    20   injunction”). Instead, here the Ninth Circuit did the opposite, instructing that the
    21   injunction should remain in place “pending” this Court’s consideration of the
    22   constitutional issues.
    23          Respondents’ implausible reading of the Ninth Circuit’s order also cannot be
    24   reconciled with their own conduct. The Ninth Circuit remanded this case to this
    25   Court more than a year ago. Rodriguez V, 909 F.3d at 256. If Respondents truly
    26   believed the Ninth Circuit intended for immediate vacatur of the injunction as a
    27   matter of mere “housekeeping,” they would have sought that relief. But
    28   Respondents did not. Instead, they only now have sought vacatur of the injunction,

                                                    2
Case 2:07-cv-03239-TJH-RNB Document 534 Filed 12/02/19 Page 5 of 7 Page ID #:10151


     1   and through a noticed motion that requires substantive briefing on whether the
     2   injunction should remain in place prior to a decision from this Court. Dkt. 533.
     3         Respondents claim Petitioners “do not cite a single authority” that an
     4   injunction can remain in place on remand pending determination of whether it can
     5   be upheld on alternative grounds. Dkt. 531 at 2. But the Parties already briefed that
     6   issue in detail at the Ninth Circuit, and the Ninth Circuit decided it in Petitioners’
     7   favor. See Rodriguez v. Marin, Nos. 13-56706, 13-56755 (9th Cir.) ECF Nos. 149;
     8   152; 154; 212 at 7-10; 213 at 31 n.12; 221 at 1-3; and 229 at 4-5. The only
     9   authority relevant here is the Ninth Circuit’s remand order. Indeed, the Ninth
    10   Circuit has reversed district court orders modifying its mandate in any respect.
    11   United States v. Perez, 475 F.3d 1110, 1114 (9th Cir. 2007) (treating district court
    12   order modifying scope of remand as “jurisdictional error,” and reversing without
    13   consideration of whether error was harmless). The order unambiguously requires
    14   that the injunction remain in place “pending” this Court’s consideration of the
    15   constitutional issues. Rodriguez V, 909 F.3d at 256.1
    16         To be clear, the Ninth Circuit did not decide that the injunction would have
    17   to remain in place even after consideration of the constitutional questions. If this
    18   Court ultimately decides the Constitution permits indefinite confinement without
    19   process under the immigration laws, it should of course vacate the injunction. But
    20   the Ninth Circuit held the injunction should remain in place until this Court issues
    21   a constitutional ruling on a full record. It therefore would be clear error—and a
    22   violation of the Ninth Circuit’s remand order—to dissolve the injunction before
    23   considering the constitutional issues.
    24         Respondents’ argument against Petitioners’ other basis for reconsideration—
    25   that the Court’s recent order would work a “manifest injustice”—is equally
    26
    27
         1
           This Court has previously expressed similar views, observing “the government is
         constitutionally obligated to provide [bond] hearings” to class members under the
    28   injunction. See Dkt. 353 at 4.]

                                                    3
Case 2:07-cv-03239-TJH-RNB Document 534 Filed 12/02/19 Page 6 of 7 Page ID #:10152


     1   meritless. Respondents admit that, as a result of the Court’s order, they will now
     2   stop providing bond hearings under the injunction to members of the Section
     3   1226(a) Subclass, even if they have been imprisoned under the immigration laws
     4   for years. They defend this action with new arguments on the merits, Dkt. 531 at 3,
     5   but that only proves Petitioners’ point: the Court should permit Petitioners to
     6   respond on the merits of the constitutional issues before it abandons protections
     7   that the Constitution may require for this Subclass. Because Petitioners have not
     8   yet had the opportunity to brief their position on those issues since the remand,
     9   rejecting Petitioners’ view now would be manifestly unjust.
    10         Moreover, even a cursory review of the merits reveals deep flaws in
    11   Respondents’ position. The bond hearings they claim suffice to satisfy due process
    12   occur only at the outset of confinement. See 8 C.F.R. 236.1(d)(1). Absent the
    13   injunction, there would be no additional process even after years of imprisonment,
    14   even though “arbitrary prolonged detention without any process” is almost
    15   certainly unconstitutional. Rodriguez V, 909 F.3d at 256. Moreover, the initial
    16   bond hearings on which Respondents rely require that the detainee bear the burden
    17   of proof, even though the Ninth Circuit has repeatedly rejected that allocation of
    18   the burden in cases of prolonged confinement. See, e.g., Singh v. Holder, 638 F.3d
    19   1196, 1204 (9th Cir. 2011) (due process requires government to prove danger and
    20   flight risk by clear and convincing evidence); Casas-Castrillon v. Dep’t of
    21   Homeland Sec., 535 F.3d 942, 951 (9th Cir. 2008) (requiring government to bear
    22   burden in prolonged detention hearings); Tijani v. Willis, 430 F.3d 1241, 1242 (9th
    23   Cir. 2005) (same).
    24         Respondents also contend the treatment of the claims in this case by the
    25   dissenting Justices of the Supreme Court now forecloses Respondents’
    26   constitutional position. ECF 531 at 3. That too is wrong. The Supreme Court
    27   majority explicitly stated it was not addressing any constitutional questions.
    28   Jennings v. Rodriguez (Rodriguez IV), 138 S.Ct. 830, 851 (2018) (“we remand the

                                                   4
Case 2:07-cv-03239-TJH-RNB Document 534 Filed 12/02/19 Page 7 of 7 Page ID #:10153


     1   case to the Court of Appeals to consider [the constitutional issues] in the first
     2   instance”). And as Petitioners will explain once this Court takes briefing on the
     3   merits, the injunction’s allocation of the burden is consistent with the dissenting
     4   Justices’ views, as well as existing Ninth Circuit law. Indeed, after the Supreme
     5   Court issued Rodriguez IV, two other classes of jailed immigrants have recently
     6   won similar arguments even as to initial detention. See Brito v. Barr, No. CV 19-
     7   11314-PBS, 2019 WL 6333093, at *8 (D. Mass. Nov. 27, 2019) (holding on
     8   constitutional grounds that noncitizens “detained pursuant to 8 U.S.C. § 1226(a)
     9   are entitled to receive a bond hearing at which [inter alia] the Government must
    10   prove the alien is either dangerous by clear and convincing evidence or a risk of
    11   flight by a preponderance of the evidence”); Padilla v. ICE, 379 F. Supp. 3d 1170,
    12   1172-73 (W.D. Wash. 2019) (holding constitution requires bond hearings where
    13   government bears burden of proof for asylum seekers who have passed credible
    14   fear interview).
    15         For all these reasons, Petitioners respectfully request the Court reconsider or
    16   clarify its prior order at Dkt. 527, and instead enter the proposed order at Dkt. 528-
    17   2, which makes clear that the bond hearings ordered by this Court will remain in
    18   place at least until it resolves Petitioners’ constitutional claims.
    19                                            Respectfully submitted,
    20                                            ACLU OF SOUTHERN CALIFORNIA
    21
         Dated: December 2, 2019              By: /s/ Ahilan T. Arulanantham
    22                                           AHILAN T. ARULANANTHAM
    23                                           Counsel for Petitioners

    24
    25
    26
    27
    28

                                                     5
